P iER Curiam. The Court is informed that Audrey Evans, Second Congressional District representative on the Arkansas State Board of Law Examiners (Board), has tendered her resignation from the Board effective December 31, 2001. We regret the early departure of Ms. Evans from the Board but recognize her appointment as a United States Bankruptcy Judge precludes further participation on the Board. We hereby appoint the Honorable Wiley A. Branton, Jr., of the Second Congressional District, to replace Ms. Evans effective January 1, 2002. Judge Branton will serve the remainder of Ms. Evans’ term which concludes September 30, 2002. By previous order of the Court dated October 25, 2001, we appointed an individual for the sole purpose of grading the February 2002 examination on behalf of Ms. Evans. That per curiam order remains intact. Judge Branton will be serving as the appointed Board member for the noted period of time, and will be grading the results of the July 2002 Arkansas bar examination. The Court thanks Judge Branton for his willingness to accept appointment to the Board. The Court conveys its deep gratitude to Ms. Evans for her years of service as a member and Chair of the Board.